Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 Dec 2021 has been entered.
 
Claim Status
	Applicant’s response filed 15 Oct 2021 amends claims 1, 7, 13, and 14; claims 2, 3, 12, 15, 17, and 22 are cancelled; thereby providing claims 1, 4-14, 16, 18, 20,21 and 23 pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-14, 16, 18, 20,21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 2003/0055410) and Tesar (US 2015/0018622) in view of Nakamura (US 2016/0100107).
	For claim 1, Evans discloses a medical control apparatus ([0099] surgeon's console 12)  comprising:
	circuitry ([0138]: e.g. video processor) configured to control a display ([0099]: video display system) of a medical moving image ([0132]: surgical video images) captured by an imaging device ([0107]: endoscope medical camera) on a basis of a state related to a movement mode of the imaging device ([0086] FIG. 40A shows a block diagram indicating control steps of another control system of the surgical system, the control system being arranged to cause end effectors of the surgical system to track motion of a surgical site on a beating heart and to provide a generally " still" image of the moving surgical site at a viewer), wherein 
in a first mode, in which the imaging device is immovable, the circuitry is configured to cause the medical moving image to be displayed on a display screen ([0166]: In FIG. 3B and FIGS. 16-28, the surgical worksite 86 may be generally immobilized with the attachment assembly 21 as illustrated in FIG. 
	in a second mode in which the imaging device is movable ([0161] camera moved to track part of the motion of the surgical worksite 86), 
the circuitry is configured to cause a first medical still image to be displayed on the display screen ([0161] image processing is used to still a remaining part of the motion of the surgical worksite 86, or of the resultant surgical worksite 86a; [0174] image of the resultant surgical worksite 86a would be stabilized), and, 
	wherein the circuitry is configured to alter a region in the second medical still image on the display screen ([0274] Thus, the warp parameter calculation model determines positional deviation between current (.xi.,.eta.) locations and set (.xi.,.eta.) locations. From this comparison, warping instructions are derived and are input to the warping step at 1948. At 1948, the current digital information relating to the left and the right channels after the sync delay step at 1946 is warped at 1948 in accordance with warping instructions derived from 1954. After the digital information is thus warped, the left and the right channels are fed to typically a left and a right display at the operator station 1200 where the operator views the warped images which together provide a generally still stereo image of the surgical site.). 
Evans does not expressly disclose on condition that the imaging device moves, display a second medical still image on the display screen according to movement of the imaging device.
Tesar teaches on condition that the imaging device moves, display a second medical still image on the display screen according to movement of the imaging device. 
It would be obvious to a person with ordinary skill in the art to combine the camera movement and display teachings with the teachings of Evans to provide the predictable improvement providing and updated and current view after moving a camera position.

Nakamura teaches wherein the circuitry is configured to alter a region in the first medical still image to form the second medical still image that includes a portion of the first medical still image ([0091] e.g. when  the movement detection unit 10b′ detects an image shift, then the image pickup control unit 10a′ stores the synthetic image F4A, which is created by the camera shake correction unit 10c, in the RAM 12 (FIG. 9B), carries out image processing, such as white balance adjustment, color interpolation processing, and aberration correction processing, and outputs the image data of the synthetic image F4A, which has undergone the image processing, to the display unit 13.) and the region is one of 
	no image ([0096] . . . if the operator temporarily turns his/her face away from the treatment target location before immediately moving the face back to the treatment target location, an image taken by the image pickup device 1 of a location other than where the treatment is being carried out may not be displayed on the display unit 13), 
	a blurred image ([0085] e.g. when The lower limit of the range is a threshold value at which the positional shift of the subject does not seem to cause a blur and is judged to be a degree of movement that is unlikely to affect the quality of the captured images;), and 
	an interpolated image ([0098] . . . generates a superimposed synthetic image F9A by calculating the averages of coordinates of the main subject in the images F8′ and F9′. ).
It would be obvious to a person with ordinary skill in the art to combine the camera imaging and display teachings of Nakamura with the teachings of Evans to provide the predictable improvement reducing effects of quickly moving a camera position.
	For claim 4, Evans discloses wherein in the second mode, the circuity is configure to blur a portion of the medical still image in correspondence with a movement in a vertical direction of the imaging device to form the second medical still image ([0431]: When motion is present, blurring of the image can occur). 
	For claim 5, while Evans does not, Tesar teaches wherein in the second mode, the circuitry is configured to additionally cause a notification image in addition to the second medical still image 
For claim 6, Evans discloses wherein the first medical still image is a still image of a medical captured image captured when changing from the first mode to the second mode ([0159]: Following the step of determining the motion or movement of the surgical worksite 86 (see FIGS. 3A and 3B), or of the resultant surgical worksite 86a, a stationary or substantially stationary image of the surgical worksite 86 or of the resultant surgical worksite 86a is obtained and displayed on the video display system 14 (see FIG. 1) in accordance with a step represented by block 556.). 
For claim 7, while Evans does not, Tesar teaches wherein the first medical still image is a still image of a medical captured image captured by lowering an enlargement ratio when changing from the first mode to the second mode ([0394] the image processing module 392 can be configured to provide electronic zoom or magnification according to user input, to system configuration, to camera position, to surgical tool movement or position, or the like.). It would be obvious to combine the imaging teachings of Tesar with the teachings of Evans to provide the predictable benefit of improved visualization of a surgical site.
	For claim 8, while Evans does not, Tesar teaches wherein the in the second mode, the circuitry is configured to alter the region of the second medical still image in correspondence with a movement in a horizontal direction of the imaging device ([0374] These sensors can measure the physical motion of the cameras due to movement of the device. This motion can be subtracted from the image in order to render a displayed image in which the area of interest is relatively still, despite any movement by the surgical device.). It would be obvious to combine the imaging teachings of Tesar with the teachings of Evans to provide the predictable benefit of improved visualization of a surgical site.
	For claim 9, Evans discloses wherein on condition that the second mode is changing to the first mode, the circuitry is configured to cause a medical captured image captured after changing from the second mode to the first mode to be displayed on the display screen ([0160] In accordance with another method, the endoscope camera 84, or left and right cameras 88a and 88b (see FIGS. 3A and 3B), are not 
	For claim 10, Evans discloses wherein circuitry is configured to specify the movement mode on a basis of a result of detecting a predetermined switching operation that switches between the first mode and the second mode ([0166]: In FIG. 3B and FIGS. 16-28, the surgical worksite 86 may be generally immobilized with the attachment assembly 21 as illustrated in FIG. 23, or with a pair of attachment assemblies 21-21 as illustrated in FIG. 24. If the surgical worksite 86 is generally immobilized, essentially all of the degrees of seconddom of movement are removed from the surgical worksite 86 and no tracking may be necessary, since the surgical worksite 86 would appear essentially stationary to the surgeon 18, as viewed by the cameras 88a and 88b, or by endoscope 84, and displayed on the video display system 14.). 
	For claim 11, Evans discloses wherein the imaging device is supported by an arm including multiple links joined to each other by one or multiple joint sections, the arm being configured to be rotatable about one or multiple predetermined rotation axes, and the circuitry is configured to specify a movement of the imaging device on a basis of a change of a rotational angle in the one or multiple predetermined rotation axes ([0101]). 
	For claim 12, Evans discloses comprising: an arm including multiple links joined to each other by one or multiple joint sections; and the imaging device supported by the arm ([0107]). 
	For claim 13, Evans discloses a medical observation apparatus comprising: 
	an arm including multiple links joined to each other by one or multiple joint sections ([0101]); and 
	an imaging device supported by the arm ([0107]); 
	and as discussed for corresponding limitations in claim 1. 
	For claim 14, Evans discloses a control method executed by a medical control apparatus ([0099] surgeon's console 12), the control method comprising: 

wherein in a first mode, the imaging device is immovable ([0166]: In FIG. 3B and FIGS. 16-28, the surgical worksite 86 may be generally immobilized with the attachment assembly 21 as illustrated in FIG. 23, or with a pair of attachment assemblies 21-21 as illustrated in FIG. 24. If the surgical worksite 86 is generally immobilized, essentially all of the degrees of second of movement are removed from the surgical worksite 86 and no tracking may be necessary, since the surgical worksite 86 would appear essentially stationary to the surgeon 18, as viewed by the cameras 88a and 88b, or by endoscope 84, and displayed on the video display system 14.), and 
controlling causes the medical moving image to be displayed on a display screen ([0166] displayed on the video display system 14), and 
in a second mode, the imaging device is movable ([0161] camera moved to track part of the motion of the surgical worksite 86), and 
controlling causes a first medical still image to be displayed on the display screen regardless of movement of the imaging device ([0161] image processing is used to still a remaining part of the motion of the surgical worksite 86, or of the resultant surgical worksite 86a; [0174] image of the resultant surgical worksite 86a would be stabilized),, and 
Evans does not expressly discloses on condition that the imaging device moves, display a second medical still image on the display screen according to movement of the imaging device, altering a region in the second medical still image that does not overlap the first medical still image is different from the first medical still image, and displaying the second medical still image.
Tesar teaches on condition that the imaging device moves, display a second medical still image on the display screen according to movement of the imaging device ([0394] For example, the image processing module 392 can be configured to provide electronic zoom or magnification according to user input, to system configuration, to camera position, to surgical tool movement or position, or the like.), 

Evans does not expressly disclose the region being one of no image, a blurred image, and an interpolated image.
Nakamura teaches the region is one of no image ([0096] . . . if the operator temporarily turns his/her face away from the treatment target location before immediately moving the face back to the treatment target location, an image taken by the image pickup device 1 of a location other than where the treatment is being carried out may not be displayed on the display unit 13), 
	a blurred image ([0085] e.g. when The lower limit of the range is a threshold value at which the positional shift of the subject does not seem to cause a blur and is judged to be a degree of movement that is unlikely to affect the quality of the captured images;), and 
	an interpolated image ([0098] . . . generates a superimposed synthetic image F9A by calculating the averages of coordinates of the main subject in the images F8′ and F9′. ).
It would be obvious to a person with ordinary skill in the art to combine the camera imaging and display teachings of Nakamura with the teachings of Evans to provide the predictable improvement reducing effects of quickly moving a camera position.
For claims 16, 18, and 20, Evans discloses wherein: in the first mode, determining whether the movement mode is switching from the first mode to the second mode, and in the second mode, determining whether the movement mode is switching from the second mode to the first mode ([0166]: In FIG. 3B and FIGS. 16-28, the surgical worksite 86 may be generally immobilized with the attachment assembly 21 as illustrated in FIG. 23, or with a pair of attachment assemblies 21-21 as illustrated in FIG. 24. If the surgical worksite 86 is generally immobilized, essentially all of the degrees of second of movement are removed from the surgical worksite 86 and no tracking may be necessary, since the 
For claims 21, Evans discloses wherein in the second mode, the circuitry is configured to interpolate the medical still image in correspondence with movement of the imaging device estimated by the circuitry to form the second medical still image ([0133]: The predicted position can be used, for example, to augment, verify, or substitute the position determined by the motion tracking system, and/or to compensate for system lag, and/or the like.).  
	For claim 23, Evans discloses wherein the circuitry is configured to cause an object indicating a capture range that had been captured before lowering the enlargement ratio to be displayed on the second medical still image ([0175] video processing techniques and systems can be used to correct for zoom, lateral translation and rotation of the surgical worksite 86, or of the resultant surgical worksite 86a, so that the surgeon is able to observe a stationary or substantially stationary image 800 of the surgical worksite 86).

Response to Arguments
Applicant's arguments filed 15 Nov 2021 have been fully considered but they are not persuasive. Evans and Tesar disclose the newly amended limitations as discuss above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917. The examiner can normally be reached M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MIKESKA/Primary Examiner, Art Unit 2485